Per Curiam.
The complaint states a cause of action (Ketcham v. Wilbur, 241 N. Y. 516). Upon the first trial a judgment in favor of plaintiff was reversed on the ground that the verdict was against the weight of the evidence (222 App. Div. 788). A judgment based upon a directed verdict for defendant on the second trial was reversed on the ground that a prima facie case had been made out (225 App. Div. 719). On this appeal from the judgment [order setting aside verdict] resulting from the third trial we find sufficient evidence to sustain the verdict. (McKeon v. Van Slyck, 223 N. Y. 392, 397, 398; Caldwell v. Lucas, 233 id. 248, 254.) The order appealed from should be reversed on the law and facts and the *747verdict reinstated, with costs to appellant. All concur. Present ■— Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.